Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 15, 2022. Claims 18-32 are pending. Claims 29-32 are withdrawn. Claims 18-28 are currently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 18-28), directed to a method for treating a subject, in the reply filed on Jun. 15, 2022, is acknowledged. For the species election requirement, Applicant elects with traverse: 1) VPA as the HDACi, 2) ENU as the mutagenic agent, 3) endodermal fetal cells, and 4) pancreatic adenocarcinoma.
Applicant argues that the cells isolated in Wu et al. (J. of Ovarian Res. (2015) 8:68, cited in the previous Office action) are cancer cells that express stem cell markers, i.e., differentiated (epithelial ovarian cells) that have regressed to become cancerous and express these markers, while, in contrast, the fetal cells of claims 18-32 which are cells amounting to the specific technical feature are cells differentiated from pluripotent cells. Applicant argues that, according to the claimed methods, using fetal cells makes it possible to treat a variety of cancers which are in the same differentiation pathway as the fetal cells, and thus, a fetal cell engaged in one differentiation pathway treats various cancers of the same differentiation pathway. Applicant argues that, on the other hand, the cells of Wu can only be used for ovarian cancer. Applicant argues that Example 3 in the specification of the instant case shows that a lung organoid derived from IPSCs (composed of fetal cells) has common gene signature with lung cancer cells. 
Based Applicant’s arguments above and reconsideration, the technical feature shared between the two groups of invention is re-determined to be “fetal cells” that are from the same cellular differentiation lineage as a cancer cell, recited in claims of Group I. It is noted that the “fetal cells” of Group I encompass the “fetal cells” of Group II.  
Lee et al. (Cell 161, 240–254, April 9, 2015) teaches generation of osteoblasts (OBs) from induced pluripotent stem cells (iPSCs) generated from a Li-Fraumeni syndrome (LFS) family. See e.g. Abstract. The LFS represents a cancer condition while the OBs derived from the LFS-generated iPSCs are considered to read on the “fetal cells” specified in both Groups I and II of the invention. Also see discussions below.
Accordingly, the Restriction Requirement is still deemed to be proper, and is made Final. Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Specification

The Specification presents information based on terms that are not consistent with knowledge common in the field of invention. E.g. the specification uses the term “fetal cells” which, in the field of cell biology, refers to cells “having to do with a fetus.” A fetus is an unborn baby that develops and grows inside the uterus. See e.g. “Definition of fetal – NCI Dictionary of Cancer Terms – NCI” downloaded from Internet Aug. 2, 2022 (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/fetal).
The specification teaches that a fetal cell is a cell that has lost its pluripotency as it has started to engage in a differentiation pathway (endoderm, mesoderm, ectoderm), and that it is possible to determine whether a population of cells is a population of fetal cells as the cells shall express fetal markers and not express pluripotency markers. See e.g. [0051].  It teaches that the cells of the fetal cell population are such that there is (a) no cells or less than 10% of cells express genes typically expressed in undifferentiated pluripotent self-renewing cells (Embryonic Stem cells or induced Pluripotent Stem cells), and (b) at least 70%, more preferably more than 75%, more preferably more than 80% of cells in the population express progenitor/fetal markers, regardless of whether the population is in the form of committed differentiated progenitors derived from three germline layers or of 3D-organoid tissues. See e.g. [0053-0059]. 
Example 1 of the specification discloses generation of an iPSC line with hereditary c-MET mutation by reprogramming blood cells from a donor with type 1 papillary renal carcinoma (PRCC) using Sendai virus-mediated pluripotent gene transfer and induction via a 3D-culture system of the differentiation of the c-MET iPSC into renal organoids, which are considered by Applicant to be composed of fetal cells. It teaches that the inventors’ results confirm that fetal renal organoids derived from a c-MET-mutated IPSCs are relevant fetal cells to model papillary renal cell carcinoma expressing at least 77 common cancer associated fetal neo-antigens allowing to prepare cancer cell vaccine product or cell extract for renal carcinoma associated with c-met mutation.
Example 2 discloses a mutagenesis study to human iPSCs carrying the Bcr-Abl oncogene modeling chronic myeloid leukemia (CML). It teaches that human iPSCs carrying the Bcr-Abl oncogene were cultured and expanded with mutagen agents (ENU) to induce genomic instability and enhance somatic mutations, and that committed hematopoietic progenitor fetal cells were produced by using the technology of embryonic bodies (EB) in the presence of growth and morphogens. It teaches that a total of 123 genomic variations were found in EBs from IPSCs treated by ENU which are known to be commonly expressed and reported in primary acute leukemia, confirming that neo-antigens affected by genomic variations in IPSCs-derived hematopoietic EBs reproduce similar fetal neo-antigens expressed in Acute Myeloid Leukemia (AML).
Example 3 of the specification discloses transcriptome analysis of lung organoid derived from iPSCs, indicating that the lung organoid is composed of “fetal cells”. Example 4 of the specification discloses studies on combining HDAC inhibitors (HDACi) with a vaccine candidate based on iPSCs having no genetic alterations (PB33) or a vaccine candidate based on iPSCs carrying a fusion product of BCR-ABL that was produced from a patient with a CML disease (PB32). Example 5 discloses production of endodermal progenitor cells (EndoPCs) from murine tail fibroblasts-derived iPSCs and from murine differentiated hepatocytes by using viral vector expressing Oct4/Sox2/cMyc/Kfl4 transcriptional factors. It teaches that these progenitors are fetal cells. Example 5 teaches that EndoPCs processing a unique molecular signature were dissimilar to murine iPSCs and were found to be negative for gene implicated in the pluripotent maintenance such as OCT4, SOX2, NANOG, LIN28, CMYC, KLF4 and Alkaline phosphatase (ALP) (FIG. 13).
According to the teachings in the specification, the “fetal cells” of the invention do not appear to “have to do with a fetus”. In other words, the “fetal cells” of the invention represent cells that lost pluripotency and express fetal markers and not express pluripotency markers, and are not embryonic stem cells (ESCs) or induced pluripotent stem cells (iPSCs). Indeed, Examples 1-5 of the specification demonstrate that the “fetal cells” of the invention are derived from tumor-related iPSCs of non-fetus origin. Moreover, teachings in these examples do not necessarily indicate that the so-called “fetal cells” derived from iPSCs are fetal cells according to the definition (i.e. cells that lost pluripotency and express fetal markers and not express pluripotency markers) since there is no evidence that these fetal cells do not express pluripotency markers1.  Therefore, the definition of the term “fetal cells” do not conform with the conventional concept of such term (e.g. cells having to do with a fetus), and it appears to be inconsistent with examples and/or descriptions disclosed in the specification.
 MPEP 2173.05 (a) III states: “Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).”  Here, Applicant uses term that is inconsistent with its ordinary meanings without a written description clearly and consistently redefine the term.
Proper clarification and/or amendments are required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
These claims involve a vaccine composition containing a population of inactivated fetal cells “wherein the fetal cells are from the same cellular differentiation lineage as the cancer to be treated, wherein the fetal cells express early or late fetal markers and wherein the fetal cells are depleted of markers which are characteristic of pluripotency.” 
As indicated in the discussion above, description of the term “fetal cells” in the instant application does not conform with the conventional understanding of fetal cells (i.e. cells having to do with a fetus) and the examples for “fetal cells” disclosed in the specification are generated from induced pluripotent stem cells (iPSCs) of tumor origin. Since the “fetal cells” are not really cells “having to do with a fetus”, it is not clear what cells can be considered as being encompassed by the claims except for those tumor iPSC-generated cells that show some differentiation characteristics (e.g. features of organoid or embryonic bodies (EB)) disclosed in the Examples in the specification. 
It is noticed that the claims specify that the “fetal cells” express early or late fetal markers and are depleted of markers which are characteristic of pluripotency. Here, the term “fetal markers” is also not clear since the word “fetal” in the specification does not appear to need to “have to do with a fetus”.  Therefore, it is not clear what can be considered as “fetal markers” except for those factors recited in the specification as being “fetal markers” or “fetal genes” (see e.g. factors listed in paragraphs [0213]-[0215]). The gene CXCR4 is listed in the specification as a fetal gene (see para [0213]). This gene is also known to be expressed in highly differentiated white blood cells and cells in the central nervous system (see e.g. CXCR4 gene, downloaded Aug. 3, 2022 from website: https://medlineplus.gov/genetics/gene/cxcr4/). If the gene CXCR4, which is not characteristic of a fetus, can be considered as a fetal gene, then it is not clear which other genes expressed in both fetal and non-fetal tissues cannot be considered as “fetal genes” or “fetal markers”.
It is also noticed that the claims require that the “fetal cells” be depleted of markers which are characteristic of pluripotency. The specification presents a long list of genes that are considered as genes related to pluripotency (see e.g. [0212], listing more than 200 genes). The specification further teaches a shorter list of genes that are expressed in pluripotent stem cells: SSEA-3, SSEA-4, TRA-1-60, TRA-1-81, TRA-2-49/6E, Alkaline phosphatase (ALP), Sox2, E-cadherin, UTF-1, Oct4, Lin28, Rex1, Nanog, TERC, TERT. See e.g. [0218].  Given that such a large number of cellular genes are disclosed in the specification as related to pluripotency, it is hardly imaginable that a cell with all of them depleted can be viable and be used to produce an adequate amount for vaccine purposes as claimed. Therefore, it is not clear which genes from the large number of genes taught in the specification to be related to pluripotency can be considered as “markers which are characteristic of pluripotency” and are required to be depleted. 
Moreover, the claims require that “the fetal cells are from the same cellular differentiation lineage as the cancer to be treated.” Although the specification teaches various aspects of “fetal cells”, only Examples 1-5 present actual embodiments of “fetal cells” potentially with “the same cellular differentiation lineage as” cancer cells, i.e., these “fetal cells” are generated from iPSCs derived from cancer cells. See discussion in the “Specification” above. Therefore, since cancer cells express many genes that are also expressed in non-cancer cells, it is not clear how to determine if a “fetal cell” that does not resemble the ones disclosed in Examples 1-5 can be considered as being “from the same cellular differentiation lineage as the cancer to be treated.”
Accordingly, it is not clear what the metes and bounds of the claims are. To facilitate examination, the claimed “fetal cells for use in the treatment of a cancer” in a subject is interpreted as being cells generated from iPSCs derived from the cancer to be treated by reducing pluripotency of the iPSCs. Applicant is encouraged to provide arguments and/or clarification on this interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-28 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for generating “fetal cells” with the same cellular differentiation lineage as a cancer to be treated from iPSCs originated from the cancer, does not reasonably provide enablement for generating “fetal cells” of the same characteristics from cells that are not cancer-originated iPSCs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wriqht, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention, 5) the state of the prior art, 6) the relative skill of those in the art, 7) the predictability of the art, and 8) the breadth of the claims. Id. While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered. 
M.P.E.P. §2164.03 [R-2] states: [I]n applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623,624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The nature of the invention is treating a subject for cancer comprising administering a vaccine comprising inactivated “fetal cells” from the same cellular differentiation lineage as the cancer to be treated.
The specification provides working examples on generation of such “fetal cells”. See discussions of the “Specification” and the 112(b) rejection above. It appears from teachings in the disclosure, “fetal cells” with the claimed characteristics can be generated from cancer-derived iPSCs. The specification does not provide description or guidance on generating such “fetal cells” from cells other than cancer-originated iPSCs. 
Therefore, the specification does not provide sufficient guidance to allow one skilled in the art to practice the claimed invention on the full scope with a reasonable expectation of success and without undue experimentation. In the absence of such guidance and evidence of working examples, the specification fails to provide an enabling disclosure commensurate in scope with the claim. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        







	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. Example 5 discloses that the EndoPCs test negative for pluripotency markers OCT4, SOX2, NANOG, LIN28, CMYC, KLF4 and Alkaline phosphatase (ALP), but it does not show whether the cells are negative for other pluripotency markers, such as Gdf3 or DNMT3b. Examples 1-4 do not even provide any information about expression of pluripotency markers which are expected to be expressed from the iPSCs from which the “fetal cells” of the invention are generated.